Case 2:12-cr-00018-JMS-CMM Document 85 Filed 12/17/20 Page 1 of 1 PageID #: 289


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

   UNITED STATES OF AMERICA,                         )
                                                     )
                                Plaintiff,           )
                                                     )
                       v.                            )      Cause No. 2:12-cr-00018-JMS-CMM
                                                     )
   THOMAS MILLER (01),                               )
                                                     )
                               Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Craig M. McKee’s Report and Recommendation dkt

 [84] recommending that Thomas Miller’s supervised release be revoked, pursuant to Title 18

 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

 and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

 McKee’s Report and Recommendation dkt [84]. The Court finds that Mr. Miller committed

 Violation Numbers 1, 2 & 3 as alleged by the U.S. Probation Office in its Petitions for Warrant or

 Summons for Offender under Supervision dkts [66 & 69]. The Court now orders that the

 defendant's supervised release is therefore REVOKED, and Mr. Miller is sentenced to the custody

 of the Attorney General or his designee for a period of twelve (12) months and 1 day imprisonment

 with no supervised release to follow. The court recommends placement at Marion, Illinois.




        Date: 12/17/2020




Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
